Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This Office Action is a Corrected Notice of Allowance in responsive to the Quick Path Information Disclosure Statement (QPIDS) filed 2/2/2022.  The purpose of this Office Action is to consider the abovementioned QPIDS, which will be shown below.

The remainder of this Office Action will be identical to the previous office action (i.e. notice of allowance) mailed on 11/8/2021, except the section of "Information Disclosure Statement", wherein the abovementioned QPIDS will be considered.  No additional reference will be added in this office action.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 2/2/2022 has been considered by the Examiner. (This is where the abovementioned QPIDS is considered).

Terminal Disclaimer
The terminal disclaimer filed on 10/29/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 9,845,307; 10,556,881; and 10,844,040 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Response to Amendments/Remarks
Applicant’s amendments/remarks, filed 10/29/2021, with respect to claims 21-35, have been fully considered and are entered.  The status for each rejection in the previous Office Action is set out below.

The nonstatutory obviousness-type double patenting (ODP) rejection of claims 21-35 by conflicting U.S. Patent No. 9,845,307; 10,556,881; and 10,844,040 is withdrawn per filing and approval of the abovementioned terminal disclaimer.

Statement of Reasons for Allowance
The following is an Examiner’s statement of reasons for allowance:
The instant invention pertains to a method of treatment via a compound of instant formula (I).  The instant compounds were previously found to be free of prior art in parent application No. 15/423,436 (which is now U.S. Patent No. 9,845,307) and thus, the method of treatment via the compound thereof is also free of prior art; i.e. novel and non-obvious.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Claims 21-35 are allowed.
Claims 1-20 are cancelled.

Telephone Inquiry	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PO-CHIH CHEN whose telephone number is (571)270-7243.  The examiner can normally be reached on Monday - Friday 10:00 am to 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph McKane can be reached on (571)272-0699.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer 






/PO-CHIH CHEN/Primary Examiner, Art Unit 1626